Order, Supreme Court, New York County (Edward Lehner, J.), entered September 1, 1998, which denied defendant’s motion for an order setting aside the foreclosure sale and for relief from a default order confirming the Referee’s report of sale, granted a motion to intervene, and granted plaintiff’s motion for resettlement and entry of the original judgment of foreclosure and sale nunc pro tunc; order, same court and Justice, entered February 2, 1999, which, to the extent appealable, denied defendant’s motion to vacate the aforesaid September 1, 1998 order, with related relief; order, same court and Justice, entered June 17, 1999, which denied defendant’s motion to vacate the sale of the premises, and order, same court and Justice entered September 24, 1999, which granted plaintiff’s motion for acceptance of replacement copies of documents missing from the court file, for entry and docketing of the previously ordered resettled judgment, for vacatur of previous appointment of Referees to compute, and for confirmation of a Referee’s report, with related relief, unanimously affirmed, with one bill of costs.
*271Under the unique circumstances of this case, the failure to obtain entry of the judgment of foreclosure and sale was a correctable defect, defendant-appellant having sustained no cognizable prejudice therefrom {see, CPLR 2001; Sosa v City of New York, 87 AD2d 648). The motion court providently exercised its discretion in declining to deem the 1998 order and accompanying resettled judgment abandoned {see, Matter of Argento v New York State Div. of Hous. & Community Renewal, 269 AD2d 443, 444, lv denied 95 NY2d 754). We have considered defendant-appellant’s remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.